Citation Nr: 1739408	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

 2. Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued the 30 percent disabling rating for PTSD and 10 percent disabling rating for GERD.

In September 2012, the RO increased the disabling rating to 50 percent for PTSD retroactive to the date of claim for increase.  The claim remains in controversy as less than the maximum available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues were previously remanded by the Board in November 2015 and August 2016.  

The issue of entitlement to an increased disability evaluation for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.






CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

In October 2010, the RO continued the 30 percent disability rating for PTSD.  In September 2012, the RO increased the disability rating for PTSD to 50 percent retroactive to July 27, 2010, the date of claim for increase.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016). The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings for PTSD.  A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  VA had previously adopted the DSM-IV, for rating purposes. VA implemented DSM, Fifth Edition (DSM-V), effective August 4, 2014, and the Secretary of VA, determined that DSM-V applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  The Veteran's increased rating claim was originally certified to the Board in 2015  and thus, the DSM-V is applicable to this case and referred to if appropriate.

For the entire appeal period, the evidence, including the reports of VA examination in 2009, 2011, and 2016 and VA outpatient treatment records dated between 2009 and 2016, shows that the Veteran's PTSD was characterized as producing no more than occupational and social impairment with reduced reliability and productivity.  However, at no time, did the evidence consistently show occupational and social impairment, with deficiencies in most areas.  

Notably, on VA examination in 2009 the Veteran endorsed increased sleep problems, confusion, difficulty with concentration and attention, isolation, irritability, and nightmares.  He stated he currently experiences memory problems needing to write things down.  He denied flashbacks and physical aggression.  He denied suicidal and homicidal ideation.  He indicated that he occasionally had fleeting ideas of self-harm when he got upset with himself, but never attempted suicide and had no intention to.  He worked 50 hours per week in a management position.  On examination he was noted to be well groomed.  Speech was normal.  Thought processes were logical and goal directed.  Attention and concentration were normal despite complaints of difficulty in these areas.  There were no significant symptoms of mania, impulsivity or psychosis.  However, there were symptoms of checking, such as checking doors and locks when arriving home.  He was oriented in all spheres.  There were no hallucinations or delusions.  Insight and judgment were good.  He was assigned a GAF of 61 for some mild symptoms. 

On VA examination in 2011, the Veteran again endorsed tendency towards isolating himself and problems with concentration.  He endorsed irritability, daily nightmares, and intrusive thoughts.  He described his symptoms as moderate in severity.  He also complained of nightmares and sleep problems.  He did not have a history of violent behavior or suicide attempts.  He described a positive relationship with his parents.  His current marriage relationship was described as fair.  He was employed for the past four years as an operations manager.  He described working relationships as poor, but he did not have any lost time from work due to PTSD. Hygiene was appropriate.  Affect was mildly depressed.  Panic attacks were absent.  Speech was normal.  There were no delusions or hallucinations.  He had some compulsive behavior, checking locks repeatedly, but not severe enough to interfere with routine activities.  Judgment was not impaired.  Memory was mildly impaired.  Suicidal and homicidal ideations were absent.  He did describe some exaggerated startle response and avoidance of stimuli associated with trauma.  He endorsed hypervigilance, avoidance tendencies, decreased level in activities, withdrawal and detachment.  His GAF score was 60 for some moderate symptoms.  The examiner indicated that the best description of the Veteran's current psychiatric impairment was symptoms causing occupational and social impairment with reduced reliability and productivity.  

The November 2016 Disability Benefits Questionnaire again found that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, intrusive thoughts, avoidance behaviors, diminished interests, irritability, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He also endorsed anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He denied panic attacks, near continuous panic or depression, impairment in short or long term memory, delusion, hallucinations, and obsessional rituals which interfered with routine activities.  There was no evidence of flattened affects, problems with speech, impaired judgment or abstract thinking, neglect of personal hygiene, or disorientation to time or place.  The Veteran denied suicidal and homicidal ideation. 

VA outpatient treatment records repeatedly show denial of suicidal and homicidal ideation.  They contain complaints of nightmares, sleeplessness, hypervigilance, exaggerated startle response, social avoidance, intrusive thoughts, and irritability.  Thought process was consistently goal oriented and logical.  Judgment and insight remained intact.  See e.g. September 2009, October 2009, July 2010, February 2013, March 2013, June 2015, and November 2015.  These records also show the Veteran completed law school, though he did not pass the bar exam on the first attempt. See e.g. March 2016.

As indicated above, the 2009 VA examination contained an isolated complaint of fleeting ideas of self-harm when he got upset with himself, but he indicated that he never attempted suicide and had no intention of doing so.  This is confirmed in all the examination reports and VA outpatient records. 

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for the currently assigned 50 percent rating.  38 C.F.R. § 4.7 (2016).  At no time has the Veteran's PTSD been shown to be productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the evidence shows that the Veteran has some difficulty in adapting to stressful circumstances 
(e.g. complained of increased depression when he failed the bar exam on his first attempt); and inability to establish and maintain effective relationships (e.g.  strained relationships with coworkers and only a fair relationship with his wife); this is clearly accounted for in the 50 percent rating.  The Board has also considered the impairment caused by symptoms that are not specifically listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While there have been symptoms such as intrusive thoughts, hypervigilance, checking locks, and exaggerated startle responses, there is no indication that he experiences these symptoms on the near continuous basis that might more nearly resemble a rating in excess of 50 percent.  The VA examiner in 2009 found only mild symptoms of PTSD and the 2011 and 2016 examiners considered all of these symptoms and opined that they are productive of occupational and social impairment with only reduced reliability and productivity.  Moreover, the Veteran's symptoms appear to remain similar and of the same severity throughout the appeal period. 

In reaching the above determination, the Board has also considered the Veteran's statements that a higher rating is warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating his PTSD to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports and VA outpatient  treatment records, considered the Veteran's statements as to the manifestations of his service-connected PTSD and directly addressed the criteria under which the Veteran's service-connected PTSD has been evaluated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not for a distinct period of time and not sufficient for a higher rating for the reasons discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

A preliminary review of the record reveals the issue of entitlement to an evaluation in excess of 10 percent for GERD is not ready for appellate disposition.

Notably, the Veteran has been diagnosed with GERD, duodenal ulcers, diverticulosis, and chronic gastritis.  He is only service-connected for GERD.  It appears that there may be overlapping symptomatology between the Veteran's service-connected GERD and nonservice-connected duodenal ulcers, diverticulosis, and chronic gastritis, which must be distinguished in order to properly determine the extent, frequency and/or severity of symptoms and manifestations associated with each disability.  As such, a remand is necessary to obtain a new VA examination in order to seek clarification.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected GERD.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.        

a) The examiner should distinguish the extent, frequency and/or severity of those symptoms and manifestations associated with his service-connected GERD and nonservice-connected chronic gastritis, diverticulosis, and duodenal ulcers.  If possible, the examiner should provide a list of symptoms associated with each diagnosed disability/disease.  If the examiner determines that it is not possible to discern which disorder primarily contributes to the findings, the examiner must explain why and provide a statement detailing any overlapping or inextricable symptoms.  

b) The examiner should also indicate whether any symptoms and manifestations are in fact associated with a nonservice-connected condition such as chronic gastritis, diverticulosis, and duodenal ulcers, as opposed to the GERD.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


